The result in this fourth case we decide today concerning stacking of underinsured motorist coverage is controlled by what we have already said in LeCuyer v. Metropolitan Property & Liab. Ins. Co., ante 709 (1988), and in Moore v. Metropolitan Property & Liab. Ins. Co., ante 1010 (1988). The defendant insurer paid the plaintiffs $100,000, the single limit under-insured motorist coverage shown on the coverage selections page. The case is before us on direct appellate review requested by the defendant. The judgment which declared that underinsured motorist coverage was available as to each of the two vehicles of the plaintiffs insured under the same 1984 motor vehicle policy is reversed, and judgment shall be entered declaring that underinsured motorist coverage is available only once to the limit stated in the policy.

So ordered.